DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I corresponding to claims 1-5 in the reply filed on February 17, 2020 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
incidental information obtaining unit in claim 1;
type information obtaining unit in claims 1 and 4;
adaptability acquiring unit in claims 1 and 3;
composition image data computing unit in claim 5;
display control unit in claim 5.


The computer-implemented limitation of a type information obtaining unit does appear to have structure. The type information obtaining unit is a part of information processing apparatus 1300 [0038], wherein “Units responsible for a computing function of the information processing apparatus 1300 can include a processor such as a CPU (central processing unit), a GPU (graphics processing unit) and a computing circuit such as an FPGA (Field Programmable Gate Array) chip” [0028] which provides sufficient hardware. The software for the type information obtaining unit is described in paragraphs [0038],[0042]-[0043], and [0048]-[0049].
The computer-implemented limitation of an adaptability acquiring unit does appear to have structure. The adaptability acquiring unit is a part of information processing apparatus 1300 [0052], wherein “Units responsible for a computing function of the information processing apparatus 1300 can include a processor such as a CPU (central processing unit), a GPU (graphics processing unit) and a computing circuit such as an FPGA (Field Programmable Gate Array) chip” [0028] which provides sufficient hardware. The software for the adaptability acquiring unit is described in paragraphs [0045]-[0053] and [0056]-[0067].

The computer-implemented limitation of a display control unit does appear to have structure. The display control unit is a part of information processing apparatus 1300 [0050], wherein “Units responsible for a computing function of the information processing apparatus 1300 can include a processor such as a CPU (central processing unit), a GPU (graphics processing unit) and a computing circuit such as an FPGA (Field Programmable Gate Array) chip” [0028] which provides sufficient hardware. The software for the display control unit is described in paragraphs [0050]-[0051].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is recited that “an adaptability acquiring unit configured to acquire, based on the incidental information, and the type information, an adaptability a combination of the plurality of photoacoustic image data pieces for the composition image data”. First it is unclear if the adaptability acquiring unit is configured to acquire type information or that the adaptability acquiring unit is configured to acquire adaptability based on the incidental information and the type information. In the later scenario, claim 1 should be amended to recite “an adaptability acquiring unit configured to acquire, based on the incidental information and the type information, an adaptability…” Second, it is unclear what is intended by “an adaptability a combination of the plurality of photoacoustic image data pieces for the composition image data” 
	Regarding claim 3, it is recited that “the adaptability acquiring unit acquires the adaptability between a combination of a plurality of measured wavelengths corresponding to the plurality of photoacoustic image data pieces and computation of the composition image data based on the incidental information and the type information” (emphasis added). It is unclear whether the adaptability is between the combination of a plurality of measure wavelengths and computation of the composition image data, or if the adaptability is between the combination of a plurality of measure wavelengths and that the adaptability acquiring unit performs computation of the composition image data. For present examination purposes, the later interpretation is applied. The claim should be amended to make clear which interpretation is intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2018/0055369) (hereinafter “Burns”) in view of Raju et al. (US 2014/0155743) (hereinafter “Raju”).

an incidental information obtaining unit (“control system” of mobile device 1100, fig. 11) configured to obtain incidental information (“the control system may be capable of selecting one or more peak frequencies of RF radiation and/or wavelengths of light according to user input” [0145], wherein the incidental information corresponds to the transmitting wavelength of light to induce acoustic waves in the object being imaged to produce photoacoustic images which are referred to as “ultrasonic image data” [0146]) of a plurality of photoacoustic image data pieces (“first and second sets of ultrasound image data” which result from the emission of wavelengths of light [0146]) designated based on a user's instruction (“user input” [0145]) in a photoacoustic image data set (comprised of the first and second sets of ultrasonic image data [0146], wherein the ultrasonic image data is photoacoustic image data as the ultrasound waves emitted from the target are in response to a light source emitting light at the target as described in [0142]: “mobile device 1100 includes an instance of the apparatus 200 that is capable of functioning as an in-display… photoacoustic imager” wherein “the apparatus 200 may be capable of emitting light that induces acoustic wave emissions inside a target object and of acquiring ultrasonic image data from acoustic wave emissions received by an ultrasonic sensor array”); and
a type information obtaining unit (part of mobile device 1100, fig. 11) configured to obtain type information (“the mobile device 1100 may allow a user to select a desired function (such as estimating a blood oxygen level)” [0146]) indicating a type of composition image data (the desired function is then used to acquire first and second ultrasonic image data sets [0146], then “the control system may be capable of stitching together or otherwise assembling 
As the claim best understood in light of the 35 USC 112 rejection above, Burns does not disclose an adaptability acquiring unit configured to acquire, based on the incidental information, and the type information, an adaptability for a combination of the plurality of photoacoustic image data pieces for the composition image data.
However, Raju, also in the field of photoacoustic imaging, does teach an adaptability acquiring unit (processing system 14, fig.1) configured to acquire, based on the incidental information (wavelength [0020] and claim 22), and the type information (the type of image corresponding to the position in the body 19 being imaged [0018]-[0019] and claim 12, wherein there is “full position dependence of the absorption” [0018]), an adaptability for a combination of the plurality of photoacoustic image data pieces for  the composition image data (“Combined images that combine at least three different wavelengths may be realized by adding images for individual wavelengths, thresholding images for individual wavelengths (determining a yes/no value whether a pixel value is above a threshold value) and performing logic operations on the result, segmenting the images for individual wavelengths into segments wherein pixels with similar values are always at no more than a maximum distance from each other and combining such segments (taking cross-sections, junctions etc)” [0020], wherein “Processing system 14 uses the detected signals to compute electromagnetic-acoustic (e.g. photo-acoustic) images of body 19, each for a respective one of the wavelengths [0018]”).

Regarding claim 2, Burns further discloses the incidental information includes information indicating at least one of a measured wavelength (“the control system may be capable of selecting one or more peak frequencies of RF radiation and/or wavelengths of light according to user input” [0145], wherein the incidental information corresponds to the transmitting wavelength of light to induce acoustic waves in the object being imaged to produce photoacoustic images which are referred to as “ultrasonic image data” [0146]), an image type, a photographed date and time, and patient information.  
Regarding claim 3, Burns further discloses the incidental information includes information indicating a measured wavelength (“the control system may be capable of selecting one or more peak frequencies of RF radiation and/or wavelengths of light according to user input” [0145], wherein the incidental information corresponds to the transmitting wavelength of light to induce acoustic waves in the object being imaged to produce photoacoustic images which are referred to as “ultrasonic image data” [0146]); and computation of the composition image data (“the control system may be capable of stitching together or otherwise assembling the first and second ultrasonic image data to form a composite ultrasonic image” [0150]) based on the incidental information (the composite image is made of first and second ultrasonic image data that are acquired at set wavelengths [0146]) and the type information (“the mobile device 1100 may allow a user to select a desired function (such as estimating a blood oxygen level)” [0146], 
Burns does not disclose the adaptability acquiring unit acquires the adaptability between a combination of a plurality of measured wavelengths corresponding to the plurality of photoacoustic image data pieces and computation of the composition image data based on the incidental information and the type information.  
However, Raju does teach the adaptability acquiring unit (processing system 14, fig. 1) acquires the adaptability between a combination of a plurality of measured wavelengths corresponding to the plurality of photoacoustic image data pieces (“Combined images that combine at least three different wavelengths may be realized by adding images for individual wavelengths, thresholding images for individual wavelengths (determining a yes/no value whether a pixel value is above a threshold value) and performing logic operations on the result, segmenting the images for individual wavelengths into segments wherein pixels with similar values are always at no more than a maximum distance from each other and combining such segments (taking cross-sections, junctions etc)” [0020], wherein “Processing system 14 uses the detected signals to compute electromagnetic-acoustic (e.g. photo-acoustic) images of body 19, each for a respective one of the wavelengths [0018]”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an adaptability acquiring unit configured to acquire an adaptability for a combination of the plurality of photoacoustic image data pieces for the composition image data in order to ensure the combined images display the combined image data clearly in order for the clinician to easily view and interpret the image.
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Raju, as applied to claim 1, in further view of Yamamoto (US 2017/0181640).
Regarding claim 5, Burns further discloses a composition image data computing unit (“control system” of mobile device 1100, fig. 11) configured to compute the composition image data (“the control system may be capable of stitching together or otherwise assembling the first and second ultrasonic image data to form a composite ultrasonic image” [0150]) indicated by the type information (“the mobile device 1100 may allow a user to select a desired function (such as estimating a blood oxygen level)” [0146], then the desired function is then used to acquire first and second ultrasonic image data sets [0146]) by using the plurality of photoacoustic image data pieces (first and second ultrasonic image data sets [0146] and [0150]) designated based on a user's instruction when the adaptability satisfies a predetermined condition; and 
a display control unit (part of mobile device 1100, fig. 11) configured to cause a display unit (display 1105, fig. 11) to display information (“mobile device may be capable of displaying 
Burns does not disclose a display control unit configured to cause a display unit to display information based on the adaptability in a case where the adaptability does not satisfy the predetermined condition.
However, Raju does teach disclose a display control unit (processing system 14, fig. 1) configured to cause a display unit (image display device 16, fig. 1) to display information based on the adaptability (“processing system 14 combines the detected images for respective different wavelengths into a combination image and causes image display device 16 to display the combination image” [0020], wherein “Combined images that combine at least three different wavelengths may be realized by adding images for individual wavelengths, thresholding images for individual wavelengths (determining a yes/no value whether a pixel value is above a threshold value) and performing logic operations on the result, segmenting the images for individual wavelengths into segments wherein pixels with similar values are always at no more than a maximum distance from each other and combining such segments (taking cross-sections, junctions etc)” [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate acquiring an adaptability for a combination of the plurality of photoacoustic image data pieces for the composition image data in order to ensure the combined images display the combined image data clearly in order for the clinician to easily view and interpret the image.
Modified Burns does not disclose displaying information based on adaptability in a case where the adaptability does not satisfy the predetermined condition.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying information based on adaptability in a case where the adaptability does not satisfy the predetermined condition in order to signal to the user that adjustments need to be made as “the distal end position of the insertion needle [being imaged] may be erroneously detected” [0013]-[0014]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793